     Case 1:19-cr-00203-DAD-BAM Document 43 Filed 03/05/21 Page 1 of 3


 1 JAI M. GOHEL, CA SBN 170782
   819 Eddy Street
 2 San Francisco, California 94109
   Telephone: (415) 771-6174
 3 Facsimile: (415) 474-3748
   Email: jaigohel@rocketmail.com
 4
   Attorney for Defendant
 5 PATRICK GONZALES
 6
                                UNITED STATES DISRICT COURT
 7
 8                             EASTERN DISTRICT OF CALIFORNIA

 9
                                              --oo0oo--
10
     UNITED STATES OF AMERICA,                       )   Case No.: 1:19-cr-0203-DAD-BAM
11                                                   )             1:19-cr-0204-DAD-BAM
                                                     )
                  Plaintiff,                         )   STIPULATION AND ORDER RE:
12
           vs.                                       )   MODIFICATION OF CONDITIONS OF
13                                                   )   PRETRIAL RELEASE
     PATRICK GONZALES,                               )
14                                                   )
                                                     )
                  Defendants.                        )
15
16 _____________________________________
17
18
           Defendant PATRICK GONZALES, by and through his attorney of record, Jai M. Gohel,
19
     and the UNITED STATES OF AMERICA, by and through its counsel of record, Asst. U.S.
20
     Attorney Ross M. Pearson, HEREBY STIPULATE as follows:
21
22         The Pretrial Release order condition (m) be modified to allow Mr. Gonzales to be
23 employed, and therefore be modified to read as follows:
24
25         (m)    You must participate in the following location monitoring program component

26 and abide by all the requirements of the program, which will include having a location
27 monitoring unit installed in your residence and a radio frequency transmitter device attached to
28 your person. You must comply with all instructions for the use and operation of said devices as

                                               -1-

            STIPULATION AND [PROPOSED] ORDER RE: MODIFICATION OF PRETRIAL RELEASE ORDER
     Case 1:19-cr-00203-DAD-BAM Document 43 Filed 03/05/21 Page 2 of 3


 1
     given to you by the Pretrial Services Agency and employees of the monitoring company. You
 2
     must pay all or part of the costs of the program based upon your ability to pay, as determined
 3
     by the pretrial services officer. HOME DETENTION: You must remain inside your residence
 4
     at all times except for employment; education; religious services; medical, substance abuse, or
 5
     mental health treatment; attorney visits; court appearances; court ordered obligations; or other
 6
     essential activities pre-approved by the pretrial services officer. Essential activities include
 7
     haircuts, DMV appointments, banking needs, or other activities that cannot be completed by
 8
 9 another person on your behalf.
10
            Pretrial Services has approved this modification.
11
12
13 DATED: February 22, 2021
14
                                            Respectfully submitted,
15
16
                                            /s/ Jai M. Gohel_______________
17                                          JAI M. GOHEL
                                            Attorney for Defendant
18                                          PATRICK GONZALES
19
20
     DATED: February 22, 2021
21
22
23                                          /s/ Ross M. Pearson______________
                                            ROSS M. PEARSON
24                                          Attorney for Plaintiff
                                            THE UNITED STATES OF AMERICA
25
26
27
28

                                                   -2-

             STIPULATION AND [PROPOSED] ORDER RE: MODIFICATION OF PRETRIAL RELEASE ORDER
     Case 1:19-cr-00203-DAD-BAM Document 43 Filed 03/05/21 Page 3 of 3


 1                                              ORDER
 2         PURSUANT TO STIPULATION between the parties, and Good Cause appearing, IT IS
 3
     HEREBY ORDERED that the conditions of pretrial release for Defendant PATRICK
 4
     GONZALES be modified as follows:
 5
 6 Paragraph (m) of the Release Order be modified to read as follows:
 7         (m)     You must participate in the following location monitoring program component

 8 and abide by all the requirements of the program, which will include having a location
 9 monitoring unit installed in your residence and a radio frequency transmitter device attached to
10 your person. You must comply with all instructions for the use and operation of said devices as
11 given to you by the Pretrial Services Agency and employees of the monitoring company. You
12 must pay all or part of the costs of the program based upon your ability to pay, as determined
13 by the pretrial services officer. HOME DETENTION: You must remain inside your residence
14 at all times except for employment; education; religious services; medical, substance abuse, or
15 mental health treatment; attorney visits; court appearances; court ordered obligations; or other
16 essential activities pre-approved by the pretrial services officer. Essential activities include
17
   haircuts, DMV appointments, banking needs, or other activities that cannot be completed by
18
   another person on your behalf.
19
20
21 IT IS SO ORDERED.
22
        Dated: March 5, 2021                                 /s/ Barbara    A. McAuliffe              _
23                                                     UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28

                                                 -3-

            STIPULATION AND [PROPOSED] ORDER RE: MODIFICATION OF PRETRIAL RELEASE ORDER
